        Nicholas J. Henderson, OSB#074027
        nhenderson@portlaw.com
        Motschenbacher & Blattner, LLP
        117 SW Taylor St., Suite 300
        Portland, OR 97204
        Telephone: (503) 417-0508
        Facsimile: (503) 417-0528

                  Of Proposed Attorneys for Debtor



                                   UNITED STATES BANKRUPTCY COURT

                                             DISTRICT OF OREGON


         In re:                                             Case No. 19-31770-pcm11

         PACIFIC CONSTRUCTION GROUP, LLC,                   MOTION TO EXTEND TIME TO FILE
                                                            MISSING DOCUMENTS
                                 Debtor.


                  Pacific Construction Group, LLC (the “Debtor”), hereby moves this Court for the entry

        of an Order extending the deadline by which Debtor’s missing documents are due. In support of

        the motion, Debtor asserts the following:

                  1.     Debtor and counsel have been diligently working on preparing and finalizing the

        missing documents.

                  2.     Debtor has been unable to review or sign amended petitions or schedules, as

        Elizabeth Mackenzie, the Debtor’s principal that is most familiar with the Debtor’s books and

        records, was required to travel to be a witness in a lawsuit being tried in California.

                  3.     Debtor’s principals expect to meet with counsel in the near future, to review and

        sign the missing documents. Debtor’s principals expect to meet with counsel no later than June

        3, 2019.


Page 1 of 2       MOTION TO EXTEND TIME TO FILE MISSING DOCUMENTS                             Motschenbacher & Blattner LLP
                                                                                              117 SW Taylor Street, Suite 300
                                                                                                  Portland, Oregon 97204
{00255705:1}                                                                                       Phone: 503-417-0500
                                                                                                    Fax: 503-417-0501
                                                                                                    www.portlaw.com
                               Case 19-31770-pcm11         Doc 33     Filed 05/28/19
               WHEREFORE, the Debtor prays for the Court to enter an Order extending the deadline

        by which the Debtor’s missing documents must be filed, from May 28, 2019, to June 3, 2019.

               DATED May 28, 2019, 2018.                  MOTSCHENBACHER & BLATTNER, LLP

                                                          /s/ Nicholas J. Henderson
                                                          Nicholas J. Henderson, OSB #074027
                                                          Of Attorneys for Debtor in Possession




Page 2 of 2    MOTION TO EXTEND TIME TO FILE MISSING DOCUMENTS                         Motschenbacher & Blattner LLP
                                                                                       117 SW Taylor Street, Suite 300
                                                                                           Portland, Oregon 97204
{00255705:1}                                                                                Phone: 503-417-0500
                                                                                             Fax: 503-417-0501
                                                                                             www.portlaw.com
                            Case 19-31770-pcm11        Doc 33    Filed 05/28/19
